

EMPLOYMENT AGREEMENT


THIS AGREEMENT is made on the 29th day of November, 2013 (the “Execution Date”)
by and between John F. Armstrong (the “Employee”) and DLH HOLDINGS CORP., a New
Jersey corporation (the “Company”) and is effective as of the 1st day of
December, 2013 (the “Effective Date”). Unless the context indicates otherwise,
the “Company” shall include the Company’s subsidiaries.


W I T N E S S E T H:


WHEREAS, the Company and its subsidiaries are engaged in the business of
providing professional and technical services; and


WHEREAS, the Employee is currently employed by the Company and the Company
desires to continue the employment of the Employee and secure for the Company
the experience, ability and services of the Employee; and


WHEREAS, the Employee desires to accept employment with the Company, pursuant to
the terms and conditions herein set forth, superseding all prior oral and
written employment agreements, and term sheets and letters between the Company,
its subsidiaries and/or predecessors and Employee;


NOW, THEREFORE, it is mutually agreed by and between the parties hereto as
follows:


ARTICLE I
DEFINITIONS


1.1    Accrued Compensation. Accrued Compensation shall mean an amount which
shall include all amounts earned or accrued through the “Termination Date” (as
defined below) but not paid as of the Termination Date, including (i) Base
Salary, (ii) reimbursement for business expenses incurred by the Employee on
behalf of the Company, pursuant to the Company's expense reimbursement policy in
effect at such time, (iii) vacation pay, and (iv) unpaid bonuses and incentive
compensation earned and awarded prior to the Termination Date.


1.2    Cause. Cause shall mean:


(a)    willful disobedience by the Employee of a material and lawful instruction
of the Chief Executive Officer or the Board of Directors of the Company;


(b)    formal charge, indictment or conviction of the Employee of any
misdemeanor involving fraud or embezzlement or similar crime, or any felony;


(c)    conduct amounting to fraud, dishonesty, gross negligence, willful
misconduct or recurring insubordination; or


(d)    excessive absences from work, other than for illness or Disability;


provided that the Company shall not have the right to terminate the employment
of Employee pursuant to the foregoing clauses (a), (c), and (d) above unless
written notice specifying such breach shall have been given to the Employee and,
in the case of breach which is capable of being cured, the Employee shall have
failed to cure such breach within thirty (30) days after his receipt of such
notice.


1.3    Change in Control. Change in Control shall mean any of the following
events:



1



--------------------------------------------------------------------------------



(a)    An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “1934 Act”)) immediately after which such Person
has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under
the 1934 Act) of twenty percent (20%) or more of the combined voting power of
the Company’s then outstanding Voting Securities (provided, however, that this
Section 1.3(a) shall not be applicable to any Person that, as of the Effective
Date, possesses Beneficial Ownership in excess of 20% of the then outstanding
Voting Securities of the Company (an “Excluded Person”), unless such Excluded
Person subsequently acquires (other than directly from the Company) such number
of additional Voting Securities of the Company as would increase its Beneficial
Ownership of Voting Securities by more than 10% of the combined voting power of
the Company’s outstanding Voting Securities); provided, however, that in
determining whether a Change in Control has occurred, Voting Securities which
are acquired in a “Non-Control Acquisition” (as defined below) shall not
constitute an acquisition which would cause a Change in Control. A “Non-Control
Acquisition” shall mean an acquisition by (1) an employee benefit plan (or a
trust forming a part thereof) maintained by (x) the Company or (y) any
corporation or other Person of which a majority of its voting power or its
equity securities or equity interest is owned directly or indirectly by the
Company (a “Subsidiary”), or (2) the Company or any Subsidiary.


(i)    Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur solely because a Person (the “Subject Person”) gained Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Person, provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by the Company, and after such share
acquisition by the Company, the Subject Person becomes the Beneficial Owner of
such number of additional Voting Securities which increases the percentage of
the then outstanding Voting Securities Beneficially Owned by the Subject Person
above the thresholds specified in paragraph (a) of this Section, then a Change
in Control shall occur.


(b)    The individuals who, as of the date this Agreement is approved by the
Board, are members of the Board (the “Incumbent Board”), cease for any reason to
constitute at least two-thirds of the Board; provided, however, that if the
election, or nomination for election by the Company’s stockholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of this Agreement, be considered and
defined as a member of the Incumbent Board; and provided, further, that no
individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual “Election
Contest” (as described in Rule 14a-11 promulgated under the 1934 Act) or other
solicitation of proxies or consents by or on behalf of a Person other than the
Board (a “Proxy Contest”); or


(c)    Approval by stockholders of the Company of:


(i)    A merger, consolidation or reorganization involving the Company, unless:


A.    the stockholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly immediately
following such merger, consolidation or reorganization, at least sixty percent
(60%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger or consolidation or reorganization (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation or
reorganization,


B.    the individuals who were members of the Incumbent Board immediately prior
to the execution of the agreement providing for such merger, consolidation or
reorganization constitute at least two-thirds of the members of the board of
directors of the Surviving Corporation, and


C.    no Person (other than the Company, any Subsidiary, any employee benefit
plan (or any trust forming a part thereof) maintained by the Company, the
Surviving Corporation or any Subsidiary)

2



--------------------------------------------------------------------------------



becomes Beneficial Owner of twenty percent (20%) or more of the combined voting
power of the Surviving Corporation’s then outstanding Voting Securities (except
if such Person is an Excluded Person, then the relevant percentage shall be such
Excluded Person’s Beneficial Ownership percentage of the Company’s Voting
Securities as determined in accordance with paragraph (a) of this Section 1.3,
on the Effective Date) as a result of such merger, consolidation or
reorganization; a transaction described in clauses (A) through (C) shall herein
be referred to as a “Non-Control Transaction”; or


(ii)    An agreement for the sale or other disposition of all or substantially
all of the assets of the Company, to any Person, other than a transfer to a
Subsidiary, in one transaction or a series of related transactions;


(iii)    The stockholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company.


(d)    Notwithstanding anything contained in this Agreement to the contrary, if
the Employee’s employment is terminated prior to a Change in Control and the
Employee reasonably demonstrates that such termination (i) was at the request of
a third party who has indicated an intention or taken steps reasonably
calculated to effect a Change in Control (a “Third Party”) or (ii) otherwise
occurred in connection with, or in anticipation of, a Change in Control, then
for all purposes of this Agreement, the date of a Change in Control with respect
to the Employee shall mean the date immediately prior to the date of such
termination of the Employee’s employment.


1.4    Continuation Benefits. Continuation Benefits shall be the continuation of
the Benefits, as defined in Section 5.1, for the period commencing on the
Termination Date and terminating 12 months thereafter, or such other period as
specifically stated by this agreement (the “Continuation Period”) at the
Company’s expense on behalf of the Employee and his dependents; provided,
however, that (i) in no event shall the Continuation Period exceed 18 months
from the Termination Date; and (ii) the level and availability of benefits
provided during the Continuation Period shall at all times be subject to the
post-employment conversion or portability provisions of the benefit plans. The
Company’s obligation hereunder with respect to the foregoing benefits shall also
be limited to the extent that if the Employee obtains any such benefits pursuant
to a subsequent employer’s benefit plans, the Company may reduce the coverage of
any benefits it is required to provide the Employee hereunder as long as the
aggregate coverage and benefits of the combined benefit plans is materially no
less favorable to the Employee than the coverage and benefits required to be
provided hereunder. This definition of Continuation Benefits shall not be
interpreted to limit any benefits to which the Employee, his dependents or
beneficiaries may be entitled under any of the Company’s employee benefit plans,
programs or practices following the Employee’s termination of employment,
including, without limitation, retiree medical and life insurance benefits.
Notwithstanding the foregoing, Employee shall be entitled to take advantage of
the COBRA benefits to the maximum amount permitted by law.


1.5    Disability. Disability shall mean a physical or mental infirmity which
impairs the Employee’s ability to substantially perform his duties with the
Company for a period of sixty (60) consecutive days and the Employee has not
returned to his full time employment prior to the Termination Date as stated in
the “Notice of Termination” (as defined below).


1.6    Good Reason.


(a)    Good Reason shall mean without the written consent of the Employee:


(i)     a material breach of any provision of this Agreement by the Company;


(ii)    failure by the Company to pay when due any compensation to the Employee;


(iii)    a reduction in the Employee’s Base Salary;



3



--------------------------------------------------------------------------------



(iv)    failure by the Company to maintain the Employee in the positions
referred to in Section 2.1 of this Agreement;


(v)    assignment to the Employee of any duties materially and adversely
inconsistent with the Employee’s positions, authority, duties, responsibilities,
powers, functions, reporting relationship or title, as contemplated by Section
2.1 of this Agreement, or any other action by the Company that results in a
material diminution of such positions, authority, duties, responsibilities,
powers, functions, reporting relationship or title; or


(vi)    a Change in Control, provided the event on which the Change of Control
is predicated occurs within 90 days of the service of the Notice of Termination
by the Employee; provided, however, nothing herein shall limit the right of
Employee to terminate his employment pursuant to this Section 1.6 (a)(vi) for
any reason or no reason within such 90 day period;


(b)    Notwithstanding the foregoing, Employee shall not have the right to
terminate his employment for Good Reason pursuant to clauses 1.6 (a) (i) through
(v) unless:


(i)    the Employee has given the Company at least 30 days’ prior written notice
of his intent to terminate his employment for Good Reason, which notice shall
specify the facts and circumstances constituting Good Reason; and


(ii)    the Company has not remedied such facts and circumstances constituting
Good Reason to the reasonable and good faith satisfaction of the Employee within
a 30‑day period after receipt of such notice.


1.7    Notice of Termination. Notice of Termination shall mean a written notice
from the Company, or the Employee, of termination of the Employee’s employment
which indicates the provision in this Agreement relied upon, if any and which
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Employee's employment under the provision so
indicated. A Notice of Termination served by the Company shall specify the
effective date of termination.


1.8    Severance Payment. Severance Payment shall mean an amount equal to the
sum of twelve (12) months of Employee’s Base Salary in effect on the Termination
Date. The Severance Payment shall be payable in equal installments on each of
the Company’s regular pay dates for executives during the twelve (12) months
commencing on the first regular executive pay date following the Termination
Date. The Severance Payment is conditioned on the Employee executing a
termination agreement and release in a form reasonably acceptable to the
Employee and the Company.


1.9    Termination Date. Termination Date shall mean:


(a)    in the case of the Employee’s death, the date of death;


(b)    in the case of Good Reason, 30 days from the date the Notice of
Termination is given to the Company, provided the Company has not remedied such
facts and circumstances constituting Good Reason;


(c)    in the case of termination of employment on or after the Expiration Date,
the last day of employment; and


(d)    in all other cases, the date specified in the Notice of Termination;


provided, however, if the Employee’s employment is terminated by the Company for
any reason except Cause, the date specified in the Notice of Termination shall
be at least 30 days from the date the Notice of Termination

4



--------------------------------------------------------------------------------



is given to the Employee, and provided further that in the case of Disability,
the Employee shall not have returned to the full-time performance of his duties
during such period of at least 30 days.


ARTICLE II
EMPLOYMENT


2.1    Subject to and upon the terms and conditions of this Agreement, the
Company hereby agrees to employ Employee, and Employee hereby accepts such
employment, as Executive Vice President for Business Development of the Company
reporting directly to the Chief Executive Officer of the Company.


ARTICLE III
DUTIES


3.1    The Employee shall, during the term of his employment with the Company,
and subject to the direction and control of the Chief Executive Officer perform
such duties and functions as he may be called upon to perform by the Chief
Executive Officer and/or the Company’s Board of Directors during the term of
this Agreement, consistent with his position as Executive Vice President for
Business Development.


3.2    The Employee shall perform, in conjunction with the Company’s executive
management team, to the best of his ability the following services and duties
for the Company and its subsidiary corporations (by way of example, and not by
way of limitation):


(a)    Those duties attendant to the position with the Company for which
Employee is employed;


(b)    Assist in the establishment and implementation of the Company’s current
and long range objectives, plans, and policies, subject to the approval of the
Chief Executive Officer and the Board of Directors;


(c)    Identify, evaluate and manage the Company’s business development
initiatives, including without limitation, developing opportunities for sales
and strategic relationships, defining marketing strategies and leading
negotiations relating to business opportunities;


(d)    Managerial oversight of the Company’s business development and sales
activities; and


(e)    Promotion of the relationships of the Company and its subsidiaries with
their respective employees, customers, suppliers and others in the business
community.


3.3    The Employee agrees to devote full business time and his best efforts in
the performance of his duties for the Company and any subsidiary corporation of
the Company.


3.4    Employee shall undertake regular travel to the Company’s executive and
operational offices, and such other occasional travel within or outside the
United States as is or may be reasonably necessary in the interests of the
Company. All such travel shall be at the sole cost and expense of the Company
and shall include reasonable lodging and food costs incurred by Employee while
traveling.
 
ARTICLE IV
COMPENSATION


4.1    During the term of this Agreement, Employee shall be compensated
initially at the rate of $215,000 per annum, subject to such increases, if any,
as determined by the Board of Directors, or if the Board so designates, the
Management Resources and Compensation Committee of the Board (the “Committee”),
in its discretion, on an annual basis at the commencement of each of the
Company’s fiscal years during the term of this Agreement (the “Base Salary”).
The base salary shall be paid to the Employee in accordance with the Company’s
regular executive payroll periods.

5



--------------------------------------------------------------------------------





4.2    Notwithstanding the foregoing, Employee’s Base Salary shall be increased
5% effective following the determination by the Committee that the Company has
been awarded a significant new business contract during the term of this
Agreement (the “Performance Target”), with the determination as to whether the
significance level has been achieved being subject to the discretion of the
Committee, acting in good faith. If the Committee determines that the
Performance Target is satisfied, the effective date of the increase in Base
Salary shall be the first day of the fiscal quarter following the fiscal quarter
in which the Performance Target was achieved.


4.3    Employee will have an opportunity to earn a cash bonus (the “Bonus”) of
up to 50% of Employee’s Base Salary for each fiscal year of employment. The
Bonus will be based on achievement of revenue, bookings, and EBITDA performance
targets and other key objectives established by the Committee for each fiscal
year during the term of this Agreement, and the determination of whether the
performance criteria shall have been attained shall be solely in the discretion
of the Committee. Award and payment of the Bonus shall be made at the same time
as that of other members of the Company’s senior management, but in any event
payment of the Bonus shall be made within six months of the end of the Fiscal
Year for which the Bonus is awarded.


(c)    Targeted bonus will be reduced or increased by 2% of Base Salary for
every 1% of variance between the actual results and the targets.


(d)    No bonus will be awarded if results are less than 90% of target and no
bonus will exceed 70% of salary.


4.4    The Company shall deduct from Employee’s compensation all federal, state,
and local taxes which it may now or hereafter be required to deduct.


4.5    Employee may receive such other additional compensation as may be
determined from time to time by the Board of Directors including bonuses and
other long term compensation plans. Nothing herein shall be deemed or construed
to require the Board to award any bonus or additional compensation.


ARTICLE V
BENEFITS


5.1    During the term hereof, the Company shall provide Employee and his family
with the following benefits (the “Benefits”): (i) group health care and
insurance benefits as generally made available to the Company’s senior
management; and (ii) such other insurance benefits obtained by the Company and
made generally available to the Company’s senior management. The Company shall
reimburse Employee, upon presentation of appropriate vouchers, for all
reasonable business expenses incurred by Employee on behalf of the Company upon
presentation of suitable documentation. In the event the Company wishes to
obtain Key Man life insurance on the life of Employee, Employee agrees to
cooperate with the Company in completing any applications necessary to obtain
such insurance and promptly submit to such physical examinations and furnish
such information as any proposed insurance carrier may request.


5.2    For the first year of this Agreement, Employee shall be entitled to paid
vacation at the rate of three weeks per annum, increasing to four weeks per
annum for the second year under this Agreement, plus two additional “floating
days” for each year of employment.


ARTICLE VI
NON-DISCLOSURE


6.1    The Employee shall not, at any time during or after the termination of
his employment hereunder, except when acting on behalf of and with the
authorization of the Company, make use of or disclose to any person,
corporation, or other entity, for any purpose whatsoever, any trade secret or
other confidential information concerning the Company’s business, finances,
marketing, accounting, personnel and/or staffing business of the

6



--------------------------------------------------------------------------------



Company and its subsidiaries, including information relating to any customer of
the Company or pool of temporary or permanent employees, governmental customer
or any other nonpublic business information of the Company and/or its
subsidiaries learned as a consequence of Employee’s employment with the Company
(collectively referred to as the “Proprietary Information”). For the purposes of
this Agreement, trade secrets and confidential information shall mean
information disclosed to the Employee or known by him as a consequence of his
employment by the Company, whether or not pursuant to this Agreement, and not
generally known in the industry. The Employee acknowledges that trade secrets
and other items of confidential information, as they may exist from time to
time, are valuable and unique assets of the Company, and that disclosure of any
such information would cause substantial injury to the Company. Trade secrets
and confidential information shall cease to be trade secrets or confidential
information, as applicable, at such time as such information becomes public
other than through disclosure, directly or indirectly, by Employee in violation
of this Agreement.


6.2    If Employee is requested or required (by oral questions, interrogatories,
requests for information or document subpoenas, civil investigative demands, or
similar process) to disclose any Proprietary Information, Employee shall, unless
prohibited by law, promptly notify the Company of such request(s) so that the
Company may seek an appropriate protective order.


6.3    Except as otherwise may be agreed by the Company in writing, in
consideration of the employment of Employee by the Company, and free of any
additional obligations of the Company to make additional payment to Employee,
Employee hereby agrees to irrevocably assign to the Company any and all of
Employee’s rights (including patent rights, copyrights, trade secret rights and
other rights, throughout the world), title and interest in and to all
inventions, software, manuscripts, documentation, improvements or other
intellectual property whether or not protectable by any state or federal laws
relating to the protection of intellectual property, relating to the present or
future business of the Company that are developed by Employee during the term of
his/her employment with the Company, either alone or jointly with others, and
whether or not developed during normal business hours or arising within the
scope of his/her duties of employment. Employee agrees that all such inventions,
software, manuscripts, documentation, improvement or other intellectual property
shall be and remain the sole and exclusive property of the Company and shall be
deemed the product of work for hire. Employee hereby agrees to execute such
assignments and other documents as the Company may consider appropriate to vest
all right, title and interest therein to the Company and hereby appoints the
Company Employee’s attorney-in-fact with full powers to execute such document
itself in the event employee fails or is unable to provide the Company with such
signed documents. Employee shall also assign to, or as directed by, the Company,
all of his right, title and interest in and to any and all inventions and other
intellectual property, the full title to which is required to be in the United
States government of any of its agencies. The Company shall have all right,
title and interest in all research and work product produced by Employee as an
employee of the Company, including, but not limited to, all research materials.
Notwithstanding the foregoing, this provision does not apply to an invention for
which no equipment, supplies, facility, or trade secret information of the
Company was used and which was developed entirely on Employee's own time, unless
(a) the invention relates (i) to the business of the Company, or (ii) to the
Company's actual or demonstrably anticipated research or development, or (b) the
invention results from any work performed by Employee for the Company.


ARTICLE VII
RESTRICTIVE COVENANT


7.1    During his employment with the Company and in the event of the
termination of employment with the Company for any reason, Employee agrees that
he will not, for a period of one (1) year following such termination, directly
or indirectly, enter into or become associated with or engage in any other
business (whether as a partner, officer, director, shareholder, employee,
consultant, or otherwise), which, directly or indirectly, is involved in the
business of providing (i) temporary and/or permanent staffing of governmental
employees (ii) medical/healthcare and office administration/technical, or
logistical professionals contracts with the United States General Services
Administration (“GSA”), United States Department of Veterans Affairs (“DVA”),
United States Department of Defense (“DOD”) or other federal, state and local
entities, or (iii) or is otherwise engaged in the same or similar business as
the Company in direct competition with the Company, or which the Company was

7



--------------------------------------------------------------------------------



in the process of developing, during the tenure of Employee’s employment by the
Company (collectively, a “Competitive Business”). Notwithstanding the foregoing,
the ownership by Employee of less than five percent of the shares of any
publicly held corporation shall not violate the provisions of this Article VII.


7.2In furtherance of, and in addition to, Section 7.1, during the period of
non-competition specified in Section 7.1 (the “Restricted Period”), Employee
shall not, directly or indirectly, whether as a principal, agent, employee,
independent contractor, employer, partner or shareholder, in connection with or
related to any Competitive Business, solicit (i) any actual customers, partners
or contracts addressed by the Company during the tenure of Employee’s employment
or (ii) any customers, partners or contracts that were within the Company’s
business development pipeline within the twelve month period ending on the
effective date of the termination of employment. In addition, Employee will not
during the Restricted Period, either directly or indirectly, whether as a
principal, agent, employee, independent contractor, employer, partner or
shareholder, solicit, hire, attempt to solicit or hire, or participate in any
attempt to solicit or hire, any person who is employed by the Company or
retained as a consultant by the Company (or who was employed or retained by the
Company within 12 months of the Termination Date or who was being actively
recruited by the Company) to: (A) terminate his employment or engagement with
the Company; (B) accept employment or engagement with anyone other than the
Company, or (C) in any manner interfere with the business of the Company.


7.3Employee hereby acknowledges that the covenants and agreements contained in
Article VI and Article VII of this Agreement (the “Restrictive Covenants”) are
reasonable and valid in all respects and that the Company is entering into this
Agreement, inter alia, on such acknowledgment. If Employee breaches, or
threatens to commit a breach, of any of the Restrictive Covenants, the Company
shall have the following rights and remedies, each of which rights and remedies
shall be independent of the other and severally enforceable, and all of which
rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to the Company under law or in equity: (i) the
right and remedy to have the Restrictive Covenants specifically enforced by any
court having equity jurisdiction, it being acknowledged and agreed that any such
breach or threatened breach will cause irreparable injury to the Company and
that money damages will not provide an adequate remedy to the Company; (ii) the
right and remedy to require Employee to account for and pay over to the Company
such damages as are recoverable at law as the result of any transactions
constituting a breach of any of the Restrictive Covenants; (iii) if any court
determines that any of the Restrictive Covenants, or any part thereof, is
invalid or unenforceable, the remainder of the Restrictive Covenants shall not
thereby be affected and shall be given full effect, without regard to the
invalid portions; and (iv) if any court construes any of the Restrictive
Covenants, or any part thereof, to be unenforceable because of the duration of
such provision or the area covered thereby, such court shall have the power to
reduce the duration or area of such provision and, in its reduced form, such
provision shall then be enforceable and shall be enforced. The parties intend to
and hereby confer jurisdiction to enforce the Restrictive Covenants upon the
courts of any jurisdiction within the geographical scope of such Restrictive
Covenants. If the courts of any one or more such jurisdictions hold the
Restrictive Covenants wholly unenforceable by reason of the breadth of such
scope or otherwise, it is the intention of the parties that such determination
not bar or in any way affect the Company’s right to the relief provided above in
the courts of any other jurisdiction, within the geographical scope of such
Restrictive Covenants, as to breaches of such Restrictive Covenants in such
other respective jurisdiction such Restrictive Covenants as they relate to each
jurisdiction being, for this purpose, severable into diverse and independent
covenants.


ARTICLE VIII
TERM


8.1    This Agreement shall be for a term (the “Initial Term”) commencing on the
Effective Date and terminating on November 30, 2015 (the “Expiration Date”),
unless sooner terminated upon the death of the Employee, or as otherwise
provided herein.


8.2    Unless this Agreement is earlier terminated pursuant to the terms hereof,
the Company and Employee shall each use their best efforts to notify the other
party whether such party intends to negotiate a renewal this Agreement by
written notice ninety (90) days prior to the Expiration Date. In the event (i)
the

8



--------------------------------------------------------------------------------



Company shall have failed to notify the Employee of its intention to renew as
provided by this Section 8.2, or (ii) the Company fails to reach agreement with
Employee as to the terms of a new employment agreement after providing such
notice, in addition to any other payments due hereunder, upon termination of the
Employee’s employment on or after the Expiration Date for any reason except
Cause, the Company shall pay Employee the Severance Payment.


ARTICLE IX
TERMINATION


9.1    The Company may terminate this Agreement by giving a Notice of
Termination to the Employee in accordance with this Agreement:


(a)    for Cause;


(b)    without Cause;


(c)    for Disability.


9.2    Employee may terminate this Agreement by giving a Notice of Termination
to the Company in accordance with this Agreement, at any time, with or without
Good Reason.


9.3    If the Employee’s employment with the Company shall be terminated, the
Company shall pay and/or provide to the Employee the following compensation and
benefits in lieu of any other compensation or benefits arising under this
Agreement or otherwise:


(a)    if the Employee was terminated by the Company for Cause, or the Employee
terminates without Good Reason,


(i)    the Accrued Compensation;


(b)    if the Employee was terminated by the Company for Disability,


(i)    the Continuation Benefits, and
(ii)    the Accrued Compensation;


(c)    if termination was due to the Employee’s death,


(i)    the Accrued Compensation; and
(ii)    the Continuation Benefits;


(d)    if the Employee was terminated by the Company without Cause, or the
Employee terminates this Agreement for Good Reason,


(i)    the Accrued Compensation;
(ii)    the Severance Payment; and
(iii)    the Continuation Benefits.


9.4    The amounts payable under this Section 9, shall be paid as follows:




(a)    Accrued Compensation shall be paid within five (5) business days after
the Employee’s Termination Date (or earlier, if required by applicable law);

9



--------------------------------------------------------------------------------





(b)    If the Continuation Benefits are paid in cash, the payments shall be made
on the first day of each month during the Continuation Period (or earlier, if
required by applicable law);


(c)    The Base Salary through the Expiration Date shall be paid in accordance
with the Company’s regular pay periods (or earlier, if required by applicable
law).


9.5    Notwithstanding the foregoing, in the event Employee is a member of the
Board of Directors on the Termination Date, the payment of any and all
compensation due hereunder, except Accrued Compensation, and Employee’s right to
exercise any Employee Stock Option after the Termination Date, is expressly
conditioned on Employee’s resignation from the Board of Directors within five
(5) business days of notice by the Company requesting such resignation.


9.6    The Employee shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise and no
such payment shall be offset or reduced by the amount of any compensation or
benefits provided to the Employee in any subsequent employment except as
provided in Sections 1.4.


ARTICLE X
TERMINATION OF PRIOR AGREEMENTS


10.1    This Agreement sets forth the entire agreement between the parties and
supersedes all prior agreements, letters and understandings between the parties,
whether oral or written prior to the effective date of this Agreement, except
for the terms of employee stock option plans, restricted stock grants and option
certificates (unless otherwise expressly stated herein).


ARTICLE XI
STOCK OPTIONS


11.1    As an inducement to Employee to enter into this Agreement, the Company
hereby grants to Employee options to purchase 75,000 shares of the Company’s
Common Stock, $0.001 par value (the “Options”), subject to the terms and
conditions of this Agreement, and the terms and conditions of the Company’s 2006
Long Term Incentive Plan, as amended (the “Plan”), and the Stock Option
Agreement, which are incorporated herein by reference. The Options shall be
qualified as incentive stock options to the extent permitted by law. The Company
hereby confirms that the option award granted to Employee pursuant to that
certain employment agreement effective as of December 1, 2010, remains
outstanding in accordance with its terms.


11.2    Provided Employee is an employee of the Company on each vesting date,
and unless otherwise provided by this Agreement, the Options shall vest as
follows:


(d)    Options to purchase 37,500 shares shall vest on the one year anniversary
of the Commencement Date; and


(e)    Options to purchase 37,500 shares shall vest if the Closing Price of the
Company’s Common Stock equals or exceeds $3.00 per share (as shall be adjusted
to give effect to any stock splits, reverse stock splits, stock dividends,
recapitalizations and other similar transactions after the Date of Grant) for
ten consecutive trading days prior to 5:00 p.m., New York time on the Expiration
Date.


11.3    The Options, to the extent vested, shall be exercisable for a period of
ten years from the date of this Agreement (the “Exercise Period”).


11.4    The Closing Price of a share of Common Stock shall mean (i) if the
Common Stock is traded on a national securities exchange or on the Nasdaq Stock
Market (“Nasdaq”), the per share closing price of the

10



--------------------------------------------------------------------------------



Common Stock shall be the reported closing price the principal securities
exchange on which they are listed or on Nasdaq, as the case may be, on the date
of determination (or if there is no closing price for such date of
determination, then the last preceding business day on which there was a closing
price); or (ii) if the Common Stock is traded in the over-the-counter market but
bid quotations are not published on Nasdaq, the closing bid price per share for
the Common Stock as furnished by a broker-dealer which regularly furnishes price
quotations for the Common Stock; provided, however, that in the event of a
Change in Control, the closing price shall be the “Change in Control Price” as
defined in the Plan.


11.5    The exercise price of the Options shall be equal to Fair Market Value of
the Company’s Common Stock on the Execution Date, as determined under the Plan,
and shall contain such other terms and conditions as set forth in the stock
option agreement. The Options provided for herein are not transferable by
Employee and shall be exercised only by Employee, or by his legal representative
or executor, as provided in the Plan. Such Options shall terminate as provided
in the Plan, except as otherwise modified by this Agreement or the stock option
agreement.


11.6    In the event of a termination of Employee’s employment with the Company:


(a)    pursuant to Section 9.1(a), options granted and not exercised as of the
Termination Date shall terminate immediately and be null and void;


(b)    due to the Employee’s death or Disability, the Employee’s (or his
estate’s or legal representative’s) right to purchase shares of Common Stock of
the Company pursuant to any stock option or stock option plan, solely to the
extent vested as of the Termination Date, shall remain exercisable in accordance
with the Plan, but in no event after the expiration of the Exercise Period;


(c)    by the Employee other than for Good Reason, Employee’s right to purchase
shares of Common Stock of the Company pursuant to any stock option or stock
option plan, solely to the extent vested as of the Termination Date shall remain
exercisable in accordance with the Plan, but in no event after the expiration of
the Exercise Period; and


(d)    In the event of Employee’s termination by the Company without Cause or by
Employee for Good Reason, options vested as of the Termination Date shall remain
exercisable in accordance with the Plan, but in no event after the expiration of
the Exercise Period (it being agreed and acknowledged that unvested options
shall be void immediately upon the occurrence of such a termination event).


ARTICLE XII
EXTRAORDINARY TRANSACTIONS


12.1    The Company’s Board of Directors has determined that it is appropriate
to reinforce and encourage the continued attention and dedication of members of
the Company’s management, including the Employee, to their assigned duties
without distraction in potentially disturbing circumstances arising from the
possibility of a change in control of the Company.


12.2    In the event that within one hundred eighty days (180) days of a Change
of Control, (i) Employee is terminated, or (ii) Employee’s status, title,
position or responsibilities are materially reduced and Employee terminates his
employment, the Company shall pay and/or provide to the Employee, the following
compensation and benefits:


(a)    The Company shall pay the Employee, in lieu of any other payments due
hereunder including the Severance Payment, (i) the Accrued Compensation; (ii)
the Continuation Benefits; and (iii) as severance, Base Salary for a period of
twelve (12) months payable either in one lump sum within ten (10) days of the
Termination Date or according to a payment schedule agreed upon by the Company
and the Employee; and



11



--------------------------------------------------------------------------------



(b)    Option awards granted to Employee under any of the Company’s plans, which
are vested as of the effective date of the termination of Employee’s employment
pursuant to Section 12.2 shall remain exercisable in accordance with the Plan,
but in no event after the expiration of the Exercise Period (it being agreed and
acknowledged that unvested options shall be void immediately upon the occurrence
of such a termination event).


12.3    Notwithstanding the foregoing, if the payment under this Article XII,
either alone or together with other payments which the Employee has the right to
receive from the Company, would constitute an “excess parachute payment” as
defined in Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), the aggregate of such credits or payments under this Agreement and
other agreements shall be reduced to the largest amount as will result in no
portion of such aggregate payments being subject to the excise tax imposed by
Section 4999 of the Code. The priority of the reduction of excess parachute
payments shall be in the discretion of the Employee. The Company shall give
notice to the Employee as soon as practicable after its determination that
Change of Control payments and benefits are subject to the excise tax, but no
later than ten (10) days in advance of the due date of such Change of Control
payments and benefits, specifying the proposed date of payment and the Change of
Control benefits and payments subject to the excise tax. Employee shall exercise
his option under this paragraph 12.3 by written notice to the Company within
five (5) days in advance of the due date of the Change of Control payments and
benefits specifying the priority of reduction of the excess parachute payments.


ARTICLE XIII
SECTION 409A COMPLIANCE


13.1    To the extent applicable, it is intended that any amounts payable under
this Agreement shall either be exempt from Section 409A of the Code or shall
comply with Section 409A (including Treasury regulations and other published
guidance related thereto) so as not to subject Employee to payment of any
additional tax, penalty or interest imposed under Section 409A of the Code. The
provisions of this Agreement shall be construed and interpreted to the maximum
extent permitted to avoid the imputation of any such additional tax, penalty or
interest under Section 409A of the Code yet preserve (to the nearest extent
reasonably possible) the intended benefit payable to Employee. Notwithstanding
the foregoing, the Company makes no representations regarding the tax treatment
of any payments hereunder, and the Employee shall be responsible for any and all
applicable taxes, other than the Company’s share of employment taxes on the
severance payments provided by the Agreement. Employee acknowledges that
Employee has been advised to obtain independent legal, tax or other counsel in
connection with Section 409A of the Code.


13.2 Notwithstanding any provisions of this Agreement to the contrary, if
Employee is a “specified employee” (within the meaning of Section 409A of the
Code and the regulations adopted thereunder) at the time of Employee’s
separation from service and if any portion of the payments or benefits to be
received by Employee upon separation from service would be considered deferred
compensation under Section 409A of the Code and the regulations adopted
thereunder (“Nonqualified Deferred Compensation”), amounts that would otherwise
be payable pursuant to this Agreement during the six-month period immediately
following Employee’s separation from service that constitute Nonqualified
Deferred Compensation and benefits that would otherwise be provided pursuant to
this Agreement during the six-month period immediately following Employee’s
separation from service that constitute Nonqualified Deferred Compensation will
instead be paid or made available on the earlier of (i) the first business day
of the seventh month following the date of Employee’s separation from service
and (ii) Employee’s death. Notwithstanding anything in this Agreement to the
contrary, distributions upon termination of Employee’s employment shall be
interpreted to mean Employee’s “separation from service” with the Company (as
determined in accordance with Section 409A of the Code and the regulations
adopted thereunder).  Each payment under this Agreement shall be regarded as a
“separate payment” and not of a series of payments for purposes of Section 409A
of the Code.


13.3 Except as otherwise specifically provided in this Agreement, if any
reimbursement to which the Employee is entitled under this Agreement would
constitute deferred compensation subject to Section 409A of the Code, the
following additional rules shall apply: (i) the reimbursable expense must have
been incurred, except as otherwise expressly provided in this Agreement, during
the term of this Agreement; (ii) the amount of expenses

12



--------------------------------------------------------------------------------



eligible for reimbursement during any taxable year will not affect the amount of
expenses eligible for reimbursement in any other taxable year; (iii) the
reimbursement shall be made as soon as practicable after Employee’s submission
of such expenses in accordance with the Company’s policy, but in no event later
than the last day of Employee’s taxable year following the taxable year in which
the expense was incurred; and (iv) the Employee’s entitlement to reimbursement
shall not be subject to liquidation or exchange for another benefit.


ARTICLE XIV
ARBITRATION AND INDEMNIFICATION


14.1    Any dispute arising out of the interpretation, application, and/or
performance of this Agreement with the sole exception of any claim, breach, or
violation arising under Articles VI or VII hereof shall be settled through final
and binding arbitration before a single arbitrator in the State of Georgia in
accordance with the Rules of the American Arbitration Association. The
arbitrator shall be selected by the Association and shall be an attorney-at-law
experienced in the field of corporate law. Any judgment upon any arbitration
award may be entered in any court, federal or state, having competent
jurisdiction of the parties.


14.2    The Company hereby agrees to indemnify, defend, and hold harmless the
Employee for any and all claims arising from or related to his employment by the
Company at any time asserted, at any place asserted, to the fullest extent
permitted by law, except for claims based on Employee’s fraud, deceit or
willfulness. The Company shall maintain such insurance as is necessary and
reasonable to protect the Employee from any and all claims arising from or in
connection with his employment by the Company during the term of Employee's
employment with the Company and for a period of six (6) years after the date of
termination of employment for any reason. The provisions of this Section 14.2
are in addition to and not in lieu of any indemnification, defense or other
benefit to which Employee may be entitled by statute, regulation, common law or
otherwise.


ARTICLE XV
SEVERABILITY


15.1    If any provision of this Agreement shall be held invalid and
unenforceable, the remainder of this Agreement shall remain in full force and
effect. If any provision is held invalid or unenforceable with respect to
particular circumstances, it shall remain in full force and effect in all other
circumstances.


ARTICLE XVI
NOTICE


16.1    For the purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when (a) personally delivered or (b) sent by (i) a nationally
recognized overnight courier service or (ii) certified mail, return receipt
requested, postage prepaid and in each case addressed to the respective
addresses as set forth below or to any such other address as the party to
receive the notice shall advise by due notice given in accordance with this
paragraph. All notices and communications shall be deemed to have been received
on (A) if delivered by personal service, the date of delivery thereof; (B) if
delivered by a nationally recognized overnight courier service, on the first
business day following deposit with such courier service; or (C) on the third
business day after the mailing thereof via certified mail.


16.2    Notwithstanding the foregoing, any notice of change of address shall be
effective only upon receipt. The current addresses of the parties are as
follows:


IF TO THE COMPANY:    DLH Holdings Corp.
1776 Peachtree Street, N.W.
Suite 305
Atlanta, GA 30309
Attention: Zachary C. Parker



13



--------------------------------------------------------------------------------



WITH A COPY TO:        Victor J. DiGioia
Becker & Poliakoff, LLP
45 Broadway
New York, NY 10006


IF TO THE EMPLOYEE:    John F. Armstrong
                




ARTICLE XVII
BENEFIT


17.1    This Agreement shall inure to, and shall be binding upon, the parties
hereto, the successors and assigns of the Company, and the heirs and personal
representatives of the Employee. The respective rights and obligations of the
parties hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations.


ARTICLE XVIII
WAIVER


18.1    The waiver by either party of any breach or violation of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach of construction and validity.


ARTICLE XIX
GOVERNING LAW; JURISDICTION


19.1    This Agreement has been negotiated and executed in the State of Georgia
which shall govern its construction and validity. Any or all actions or
proceedings which may be brought by the Company or Employee under this Agreement
shall be brought in courts having a situs within the State of Georgia, and
Employee and the Company each hereby consent to the jurisdiction of any local,
state, or federal court located within the State of Georgia.


ARTICLE XX
ENTIRE AGREEMENT


20.1    This Agreement contains the entire agreement between the parties hereto.
No change, addition, or amendment shall be made hereto, except by written
agreement signed by the parties hereto.


ARTICLE XXII
EXECUTION


22.2    This Agreement may be executed in two or more counterparts, all of which
when taken together shall be considered one and the same agreement and shall
become effective when counterparts have been signed by each party and delivered
to the other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

14



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement and affixed
their hands and seals the day and year first above written.


DLH HOLDINGS CORP.


By: /s/ Zachary C. Parker
Zachary C. Parker,    
President and Chief Executive Officer
 
Employee


/s/ John F. Armstrong
John F. Armstrong
Employee



15

